Case: 21-50618     Document: 00516246576         Page: 1     Date Filed: 03/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 March 21, 2022
                                  No. 21-50618                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Candella M. Ledet,

                                                           Plaintiff—Appellant,

                                       versus

   Perry Homes,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:19-CV-712


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Candella Ledet, acting pro se, sued her former employer, Perry
   Homes, under 42 U.S.C. § 1981, alleging that her firing was based upon
   discrimination. Perry Homes served her requests for admissions to which




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50618        Document: 00516246576             Page: 2      Date Filed: 03/21/2022




                                         No. 21-50562


   she failed to respond.1 The district court entered an order requiring her to
   respond by a certain date and warning of the repercussions if she failed to do
   so, yet she failed to respond. Perry Homes ultimately filed a motion for
   summary judgment on the deemed admissions, which the district court
   granted. Ledet appealed.
           While pro se litigants are given liberal construction in their briefing,
   they are still required to follow the rules of procedure and to brief relevant
   points. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). Ledet wholly fails
   to show any error in the district court’s ruling (which adopted the magistrate
   judge’s recommendation opinion) on this point.
           Accordingly, the judgment of the district court is AFFIRMED.
   Ledet’s motion to appoint counsel is DENIED. Her motion to allow
   attachment is also DENIED.




           1
               Ledet sent an email referencing the interrogatories sent but not specifically
   referencing the requests for admissions. In the email she stated that the “Interrogatories
   and Discovery” “mostly consist of information that will be in violation of my 5 amendment
   rights.” Such an email is not a proper response and, in any event, requests for admissions
   responses cannot be used against defendants in criminal proceedings, so the Fifth
   Amendment is not a defense to the requests. Fed. R. Civ. Pro. 36(b) (“An admission
   under this rule is not an admission for any other purpose and cannot be used against the
   party in any other proceeding.”). Additionally, this email predated the district court’s
   order to respond.




                                               2